In re Gerald R. Borning, applying for writ of certiorari. Nineteenth Judicial District Court, Parish of East Baton Rouge, Section V, Division K. Court of Appeal, First Circuit. No. 83-KW-0748.
*574Denied in part, granted in part. Relator’s application is denied with one limited exception. It is ordered that relator’s sentencing be postponed for no less than an additional seven days, during which time the trial judge is ordered to allow relator an opportunity to retain other counsel, absent which relator should be permitted to assert his right to self-representation, or be afforded court-appointed counsel, if entitled.